Case 4:21-cv-07037-KAW Document 1-2 Filed 09/10/21 Page 1 of 9




               EXHIBIT B
          Case 4:21-cv-07037-KAW Document 1-2 Filed 09/10/21 Page 2 of 9




                                                                              [POLE
      1   Theodore L. Send(CSB # 82788)                                                AUG 04 2021
          tsenetebsgiden.com                                                  JAMES M.KIM.Court Executive
     2    Richard ittbrodt, Esq.(CSB # 138829)                                  MARIN COUNTY SUPERIOR
          rwittbrodtrftibbsgiden.com                                                By W.Simmons.Deputy
     3    Melissa L. Griffin. Esq.(CSB # 323699)
          mpriffin@gibbsgiden.com
     4    GIBBS GIDEN LOCHER TURNER
          SENET & WITTBRODT LLP
     5     1880 Century Park East, 12th Floor
          Los Angeles,California 90067-1621
     6    Telephone: (310)552-3400
          Facsimile: (310)861-5422
          ( liS0051)
     7
           Attorneys for PlaintiffSCHUFF STEEL COMPANY,a Delaware corporation
      a
18   9                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
r
i    10                                 FOR THE COUNTY OF MARIN
           SCHUFF STEEL COMPANY,a Delaware
           corporation
                                                             Case No.: Oj      2102494
cg   12                                                     [Unlimited Jurisdiction]
     13                  Plaintiff,                          COMPLAINT FOR DAMAGES AND
                                                             DECLARATORY RELIEF
     14    V.
                                                            (Request For Stay Pending Appraisal)
     15    ALLIANZ GLOBAL RISKS U.S. INSURANCE
           COMPANY.an Illinois insurance company,
     16    NATIONAL UNION FIRE INSURANCE
6          COMPANY OF PITTSBURGH,PA.a
•    17    Pennsylvania insurance company; and DOES 1-50,
           inclusive
     18
     19                  Defendants.
     20
     21
     22
     23            Plaintiffcomplains of Defendants and alleges as follows:
     24                                   GENERAL ALLEGATIONS
     25            PlaintiffSchuffSteel Company("Schufr'or "Plaintiff")for its complaint against
     26    Defendants Allianz Global Risks U.S.Instuance Company("Allianz")and National Union
     u3
           Fire Insurance Company ofPittsburgh,PA (collectively the "Insurers" or"Defendants").
     28    alleges as follows:
                                                                      SUMMONS ISSUED
                              compwArrFoR DAMAGESAIM DECLANAIORY REUEFIS718N2
        Case 4:21-cv-07037-KAW Document 1-2 Filed 09/10/21 Page 3 of 9




 1          1.     At all times herein mentioned, Schaff was and is a corporation duly Organized
2    and existing under the laWs of the State of Delaware, authorized to conduct business in the
3    State Of California.
4           2.     Sehuff is informed and believes and based thereon alleges that Allian7 is an
5    insurance company organi7ed Under the laws of the State ofIllinois, which is engaged in,
6    among other things, the basiness of selling policies of insurance;including in the State of
7    California.
8           3.     Schaff is informed and believes and based thereon alleges that National Union
9    is an insurance company organized under the laws ofthe State of Pennsylvania, which is
10   engaged in, among other things, the business of selling policies of insurance, including in the
11   State of California.
12          4.     Defendants DOES 1 through 50,inclusive, are sued herein under fictitious
13   names, their true names and capacities being unknown to Plaintiff. Plaintiff will ask leave of
14   Court to amend this Complaint by inserting their true names and capacities in the place and
15   stead ofsaid fictitious names when the same have been ascertained.
16          5.      Schaff is informed and believes and based thereon alleges that each of the
17   above-mentioned defendants is responsible for the acts and occurrences herein alleged,
18   whether such acts and occurrences were committed intentionally, negligently, recklessly, or
19   otherwise, and that each defendant is liable tO Plaintifffor the damages suffered by Plaintiff.
20          6.     Schaff is informed and believes and based thereon alleges that at all times
21   herein mentioned, each ofthe defendants was the agent, servant and/or employee Of the
22   remaining defendants, and, at all times herein mentioned, was acting within the course and
23   scope of said agency and/or employment.
24          7.     Plaintiff is informed and believes and based upon such information and belief
25   alleges that venue is proper in the County of Mann.
26          8.     Mann Healthcare District, as Owner,retained McCarthy Building Companies;
27   Inc.("McCarthy"), as general contractor, to design and construct a new hospital building on
28   a-project known as the Hospital Replacement Building Project in Greenbrae, California(the

                                                    2
                        COMPLAINTFOR DAM4GES4ND DECL4R4TORTRFIJEF2577804.2
        Case 4:21-cv-07037-KAW Document 1-2 Filed 09/10/21 Page 4 of 9




 1   "Project"). McCarthy retained Schuff to perforni certain structural steel fabrication and
2    erection for the Project.
3           9.     Plaintiff is informed and believes that McCarthy retained directly or indirectly
4    various subcontractors, engineers, consultants, and inspectors, including Consolidated
 5   Engineering Laboratories("CEL"). CEL was retained to inspect various areas of the Project
6    and to perform off-site and on-site inspections of the structural steel fabrication and erection
7    on the Project.
8           10.    In 2016,the Insurers each issued a Contractors Installation/Builders Risk Form
9    Policy, National Union policy number 020715626/Allianz policy number ATO 3016497(the
10 "Policies"), under which Schuff was and is an Additional Insured The Policies provided
11   builders risk property insurance coverage for "Insured Property" at the Project, initially up to
12   a total project value in excess of$293 million (increased periodically via endorsements to the
13   Policies) during the original Period ofInsurance from April 1,2016 to August 1, 2019(later
14   extended via endorsements to the Policies).
15          11.    The Policies' "Insuring Agreement""insures against all risks of direct physical
16   loss of or direct physical damage to Insured property during the Period ofInsurance while
17   such Insured Property is at the construction site, stored off-site, or in the course of transit
18   within" the Continental United States and Canada, subject to any applicable exclusions. The
19   Policies define "Insured Property" in pertinent part as "all materials, equipment, machinery,
20   and supplies .. . to be used in or incidental to the fabrication, erection, or construction of the
21   Insured Property, provided the value ofthe Insured property has been included in the
22   estimated Total Project Value shown in the Schedule."
23          12.    For an additional premium, the Policies included "Expand[ed]Defects
24   coverage(LEG3J"commonly known a LEG 3 coverage that modified the exclusion for
25   defective design or workmanship to limit the exclusion to those losses due to defective
26   design or workmanship to "cost incurred to improve the original material workmanship
27   design plan or specification." Accordingly, damage resulting from defective design or
28   workmanship, not excluded under the Expanded Defects coverage provision, was covered.

                                                      3
                         COMPLAINTFOR.DAMAGESAND DECLARATORYR41E:F2574041
           Case 4:21-cv-07037-KAW Document 1-2 Filed 09/10/21 Page 5 of 9




 1           13.   During the Policy Period and the course of scheduled construction, the project
2    inspectors employed by CEL inspected and approved various steel components in Schuff's
3    fabrication shop, located in Stockton, California. The inspected and approved components
4    were made of steel owned and paid for by McCarthy or the Owner,and stored at Plaintiff's
5    fabrication facility. After the inspected and approved steel components were shipped to the
6    Project site and erected in the field, CEL inspectors required that certain areas of the Project
7    and some ofthe erected steel components be disassembled, re-inspected, and in some cases,
8    modified, repaired, or reassembled, which required cutting and welding,thereby damaging
9    the building structure, steel components, and other Insured Property. As a result ofthe
10   inspectors' defective inspections, the Insured Property at the Project sustained direct physical
11   loss of and direct physical damage to Insured Property, including but not limited to damage
12   to the partially constructed concrete and steel structure, structural steel beams, columns,
13   connections, related components, and other work("Direct Physical Loss/Damage").
14           14.   After the Direct Physical Loss/Damage to the Insured Property, McCarthy
15   continued to pay Schufffor the work on the Project, with the exception of partial retention
16   and for certain additional work on the Project. In the summer of2019, McCarthy continued
17   to issue change orders and make payment for extra work. In the fall of2019, Schuff
18   believed it was entitled to compensation under its subcontract for extra work and the cost of
19   the repairs to the Insured Property that resulted from the inconsistent inspections and
20   improper work by CEL and other agents of McCarthy and the Owner.
21           15.   On or about October 29, 2019, McCarthy requested Schuff pay McCarthy for
22   the loss and damage to the Insured Property, including the cost of modification to the
23   structure, the steel components, and resultant delays of the Project. McCarthy requested that
24   Schuff notify the Insurers of the loss. Until this time, Schuff was unaware of any covered
25   loss as it expected to be compensated under the subcontract as a result of the damage
26   incurred due to the inconsistent inspections, disassembly, repair, and additional costs related
27   to the damage to the Insured Property.
28   ///

                                                    4
                        COMPLAINTFOR DAMAGES AND DECLARATORY RELIEF2577.804.2
           Case 4:21-cv-07037-KAW Document 1-2 Filed 09/10/21 Page 6 of 9




 1           16.   Prior to the October 29, 2019,request from McCarthy, the causes ofthe loss,
2    extent of the damage to the Insured Property, and the losses sustained by Schuff were not
3    fully known; nor reasonably discoverable.
4            17.   Schiff is informed and believes that the Insurers never provided Schuff with
 5   the copies ofthe Policies. On or about November 10, 2019, Schufffirst received copies of
6    the Policies from McCarthy. Prior to the receipt ofthe copies of the Policies, Schuff did not
7    have knowledge of the specific terms, conditions, and limitations ofthe Policies.
8            18.   On or about January 23,2020, Schuff gave notice of a direct physical loss to
9    the Tnsured Property under the National Union policy. At the time of the initial notice, the
10   causes, extent, and amount ofthe loss alleged above were not fully known.
11           19.   By letter dated February 19,2020,the Insurers acknowledged the notice and
12   that:(1)the full extent ofthe loss was not known;(2)the Policies provided Expanded
13   Defects LEG 3 coverage; and(3)the time that shall elapse while the Insurers are
14   investigating the claim will not count against the suit limitation period.
15           20.   After giving notice to the Insurers, Schuffretained professionals to assist with
16   determining the cause, extent, and amount of the loss. By subsequent investigation, it was
17   determined that the damage to the building and its components as alleged above was the
18   result of direct physical loss of and/or direct physical damage to Insured Property that falls
19   within the Policies' Insuring Agreement and was not subject to the exclusions in the Policies.
20   After months ofinvestigation, Schuffsubmitted a claim on or about December 11, 2020,for
21   Policy benefits due as a result of the foregoing (the "Schuff Claim").
22           21.   The Schuff Claim includes, among other things, the loss and/or damage Schuff
23   sustained as a result ofthe Direct Physical Loss/Damage,including cost ofrepairs, impacts,
24   and extra expense as defined under the Policies. The Insurers were timely given notice that
25   loss or damage caused by the Direct Physical Loss/Damage had occurred within a short
26   period after Schiff discovered, or could reasonably have discovered the loss or damage
27   sustained underlying the Schuff Claim.

28   ///

                                                    5
                        COMPLAINTFOR DAMAGESAND DECLARATORYREELEF25778o4.2
         Case 4:21-cv-07037-KAW Document 1-2 Filed 09/10/21 Page 7 of 9




 1           22.    Schuff has complied fully with all ofthe applicable terms and conditions under
 2    the Policies, except for those prevented or excused by the Defendants.
 3           23.    Schufftimely and properly notified the Insurers of the loss and/or damage
 4    sustained, and any delays associated with giving notice of the Schuff Claim were due to the
 5    fact that Schuff did not and could not reasonably discover the covered loss until late 2019.
 6           24.    Schuff made demand for payment of the Schuff Claim to the Insurers in a
 7    timely and appropriate manner, and timely provided the Insurers with supporting documents
 8    and information necessary to complete their respective evaluation of the Schuff Claim.
 9           25.    After several months of additional investigation ofthe Schuff Claim,the
10    Insurers ultimately denied the claim on or about June 7, 2021.
•11
12                                    FIRST CAUSE OF ACTION
13      (For Breach of Contract Against the Insurers and DOES 1 through 50,inclusive)
14           26.    Schuff incorporates by reference the allegations contained in Paragraphs 1
15    through 25, as though set forth fully herein.
16           27.    The Policies have been in full force and effect at all relevant times, insuring
17    Schufffor the damage caused to the Project.
18           28.    Schuff timely submitted the Schutt'Claim to the Insurers on the grounds that
19    the loss or damage sustained by Schuff as a result of the Direct Physical Loss/Damage is
20    covered under the Policies.
21           29.    Schuff has performed all conditions, terms, and covenants it was required to
22    peiform under the Policies, except for those obligations which, because of the breach by the
23    Insurers of their obligations, it has been excused or prevented from performing.
24           30.    The Policies obligate the Insurers to pay the loss or damage sustained by
25    Schuff as a result of the Direct Physical Loss/Damage.
26           31.    The Insurers' denied coverage for the damage to the Project and to pay Schuff
27    for the loss or damage it sustained as a result of the Direct Physical Loss/Damage is a
28    material breach of its obligations under the Policies.

                                                      6
                         COMPLAINTFOR DAMAGESAND DECLARATORY RELIEF2577804.2
           Case 4:21-cv-07037-KAW Document 1-2 Filed 09/10/21 Page 8 of 9




 1           32.   Pursuant to the terms of the Policies, on June 18, 2021, Schuff demanded and
 2   hereby demands the initiation of the appraisal process to appraise the loss and damage
 3   pursuant to the terms of the Policies. The Insurers have failed to submit the loss to appraisal
4    as required under the Policies.
 5           33.   As a direct and proximate result ofthe InSurers' breach of contract, Schuff has
6    been damaged in an amount to be determined at trial, but within the jurisdictional limits of
 7   the Court.
 8
9                                  SECOND CAUSE OF ACTION
10     (For Declaratory Relief as Against the Insurers and DOES 1 through 50,inclusive)
11           34.   Schuffincorporates by reference the allegations contained in Paragraphs 1
12   through 24, and Paragraphs 27 through 32, inclusive, as though set forth fully herein.
13           35.   On or about July 11, 2021, McCarthy filed a complaint against the Insurers in
14   the above-referenced County. Schuff contends that McCarthy's claim against the Insurers
15   should be paid, that such losses are covered under the Policies, and that McCarthy's claims
16   were due to the covered loss caused by CEL and other parties employed by McCarthy and/or
17   the Owner.
18           36.   The Insurers and DOES 1 through 50, inclusive, are liable under the Policies
19   for the damage and losses alleged herein.
20           37.   An actual controversy has arisen and now exists between Schuff and the
21   Insurers regarding the monies owed to McCarthy, Schuff and others, and Schuff's right to
22   payment and indemnity under the Policies in connection to the loss incurred by the insureds
23   on the Project.
24           38.   A judicial determination of these issues and of the respective duties of Schuff
25   and the Insurers is necessary and appropriate at this time.
26   ///
27   ///

28   ///

                                                    7
                        COMPLAINTFOR DAMAGESAND DECLARATORY REIJEF25778o4.2
               Case 4:21-cv-07037-KAW Document 1-2 Filed 09/10/21 Page 9 of 9




        1                                     PRAYER FOR RELIEF

       2           WHEREFORE,Schuff prays forjudgment as follows:
                                      .ON THE FIRST CAUSE OF ACTION

       4           1.     For an order compelling the bisurers to submit the amount of the loss for
       5    determination by appraisal in _accordance with the Policies.
       6           2.     For damages according to proof at the time of trial, plus interest.
       7                             ON .1HE SECOND CAUSE OF ACTION

       8           1.     For a declaration by the Court as to the right.duties, obligations,04 liabilities

       9    of each Of the parties under the Policies.
0
gd
po    10                                  ON.ALL CAUSES OF ACTION

      11           1.     For costs of suit incurred herein; and
c•     12          2.     For such other and further relief as the Cestut deems just and proper.

6
Cfl
       13
       14   DATED: August 3, 2021              Respectfully submitted,

       15                                      GIBBS GLDEN LOCHER TURNER
x      16                                      SENET &- WITTBRODT LLP
0
       17
                                               By:
       18
                                                     Theodore L. Senet, Esq.
2      19                                            Richard J. Wittbrodt, Esq.
5                                                    Melissa L. Griffin, Esq.
      '20                                            Attorneys for Plaintiff, SCHUFF STEEL COMPANY
      21
      22
      23
      24
      25
      26
      27

      28

                                                           8
                             •   COMPLAINTFOR DAMAGESAND DECLARATORY•RELIFF25778O42
